Exhibit 10.19

 

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AWARD AGREEMENT

PATTERSON-UTI ENERGY, INC.
2014 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective June 29, 2017)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is between
Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and
____________ (the “Recipient”) effective as of the ____ day of _____, 20__ (the
“Grant Date”), pursuant to the Patterson-UTI Energy, Inc. 2014 Long-Term
Incentive Plan, as amended and restated effective as of June 29, 2017 and as
thereafter amended from time to time (the “Plan”), which is incorporated by
reference herein in its entirety.

WHEREAS, the Company desires to grant to the Recipient the restricted stock
units specified herein (the “RSUs”), subject to the terms and conditions of this
Agreement and the Plan; and

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.

Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

(a)

For purposes of this Agreement, a “Change in Control of the Company” shall mean
the occurrence of any of the following after the Grant Date:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (A) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i) of this Section 1(a), the following
acquisitions shall not constitute a Change in Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 1(a); or

 

(ii)

Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

-1-

 

--------------------------------------------------------------------------------

 

 

(iii)

Consummation of (xx) a reorganization, merger or consolidation or sale of the
Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or, if earlier, of the action of the
Board, providing for such Business Combination.

 

(b)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of RSUs issued to the
Recipient hereunder and the obligation to forfeit and surrender such RSUs to the
Company.

 

(c)

“Restricted Period” shall mean the period designated by the Company during which
the RSUs are subject to Forfeiture Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.

Grant of Restricted Stock Units. Effective as of the Grant Date, the Company
hereby grants to the Recipient pursuant to the terms and conditions of the Plan
and this Agreement the following number of RSUs: _________. Each RSU shall
represent the right to receive one share of the Company’s common stock, $.01 par
value per share (“Common Stock”) on the conditions set forth herein. During the
Restricted Period, the RSUs will be evidenced by entries in a bookkeeping ledger
account which reflect the number of RSUs credited under the Plan for the
Recipient’s benefit.

3.

Vesting and Settlement. The RSUs that are granted hereby shall be subject to the
Forfeiture Restrictions. The Restricted Period and all of the Forfeiture
Restrictions on the RSUs shall lapse and the RSUs shall vest as follows (it
being understood that the number of RSUs as to which all restrictions have
lapsed and which have vested in the Recipient at any time shall be the greatest
of the number of vested RSUs specified in subparagraph (a), (b), (c) or (d)
below):

 

(a)

The Recipient shall become 100% vested as to the RSUs on the first anniversary
of the Grant Date.

 

(b)

If the Recipient’s service as a Director is terminated for any reason other than
death or disability before all the RSUs have vested, the RSUs that have not
vested shall be forfeited and the Recipient shall cease to have any rights with
respect to such forfeited RSUs.

-2-

 

--------------------------------------------------------------------------------

 

 

(c)

In the event of the death or disability of the Recipient while a Director and
before all of the RSUs have vested, the Recipient shall become vested in the
number of RSUs equal to the product of (A) 100% of the RSUs that are granted
hereby, multiplied by (B) a fraction, the numerator of which is the number of
days in the period commencing on and including the Grant Date and ending on and
including the date of the Recipient’s death or disability, and the denominator
of which is 365.

 

(d)

Upon the occurrence of a Change in Control of the Company, the RSUs that have
not vested as of the date of such Change in Control of the Company shall be 100%
vested; provided, however, that this subparagraph (d) shall not apply if the
Recipient is the Covered Person or forms part of the Covered Person as specified
in Section 1(a)(i) that acquires 35% or more of either the Outstanding Company
Common Stock or Outstanding Company Voting Securities and such acquisition
constitutes a Change in Control of the Company.

RSUs that do not become vested pursuant to subparagraphs (a), (c) or (d) above
shall be forfeited and the Recipient shall cease to have any rights with respect
to such forfeited RSUs.

On the date the RSUs granted hereunder become vested, the Recipient shall be
entitled to receive one Share, which shall be delivered or transferred as soon
as administratively practicable thereafter in exchange for each vested RSU
granted hereunder and after such delivery or transfer the Recipient shall have
no further rights with respect to such RSU.  The Company shall cause to be
delivered or transferred to the Recipient (or the Recipient’s legal
representative or heir) a stock certificate representing those shares of the
Common Stock issued in exchange for RSUs awarded hereby or shall cause the
shares to be registered on the applicable stock transfer records in the
Recipient’s name, and such shares of the Common Stock shall be transferable by
the Recipient (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

4.

Dividend Equivalents.  During the Restricted Period, Dividend Equivalents with
respect to the RSUs shall be accrued and credited, without interest, to a
notional account and shall be subject to the same vesting and payment schedule
as the underlying RSUs and payable in cash.

5.

Section 409A. The RSUs granted hereby are subject to the payment timing and
other restrictions set forth in Section 13.14 of the Plan.  

6.

Transfer Restrictions.  The RSUs granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Notwithstanding the foregoing, the
Recipient may assign or transfer the RSUs granted hereby pursuant to a qualified
domestic relations order (as defined in Section 414(p) of the Internal Revenue
Code of 1986, as amended, or Section 206(d)(3) of the Employee Retirement Income
Security Act of 1974, as amended) or with the consent of the Committee (i) for
charitable donations; (ii) to the Recipient’s spouse, children or grandchildren
(including any adopted and stepchildren and grandchildren), or (iii) a trust for
the benefit of the Recipient or the persons referred to in clause (ii) (each
transferee thereof, a “Permitted Assignee”); provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and this Award Agreement and shall execute an agreement satisfactory to the
Company evidencing such obligations, relating to the RSUs; and provided further
that the Recipient shall remain bound by the terms and conditions of the
Plan.  Further, any Shares delivered upon the vesting of the RSUs awarded
hereunder may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws, and
the Recipient agrees (i) that the Company may refuse to cause the transfer of
such shares to be registered on the applicable stock transfer records if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law, and (ii) that the
Company may give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares.

-3-

 

--------------------------------------------------------------------------------

 

7.

Capital Adjustments and Reorganizations. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

8.

No Fractional Shares.  All provisions of this Agreement concern whole
Shares.  Notwithstanding anything contained in this Agreement to the contrary,
if the application of any provision of this Agreement would yield a fractional
share, such fractional share shall be rounded down to the next whole Share.

9.

No Obligation to Retain Services.  This Agreement is not a services or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to guarantee the Recipient the right to remain a Director for any
specified term.

10.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 10713 West Sam Houston Parkway
N., Suite 800, Houston, Texas 77064, Attention: Chief Financial Officer,
facsimile number (281) 765-7175, and to the Recipient at the Recipient’s address
and facsimile number (if applicable) indicated beneath the Recipient’s signature
on the execution page of this Agreement, or at such other address and facsimile
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

11.

Amendment and Waiver. Except as otherwise provided in Section 12.1 of the Plan,
this Agreement may be amended, modified or superseded only by written instrument
executed by the Company and the Recipient. Only a written instrument executed
and delivered by the party waiving compliance hereof shall make any waiver of
the terms or conditions effective.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company.  The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

12.

Governing Law and Severability. This Agreement shall be governed by the laws of
the State of Delaware without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

13.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the RSUs granted hereby, this Agreement shall bind,
be enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Recipient and the Recipient’s Permitted Assignees,
executors, administrators, agents, legal and personal representatives.

14.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.

15.

Grant Subject to Terms of Plan and this Agreement.  The Recipient acknowledges
and agrees that the grant of the RSUs hereunder is made pursuant to and governed
by the terms of the Plan and this Agreement, ratifies and consents to any action
taken by the Company, the Board of Directors or the Committee concerning the
Plan and agrees that the grant of the RSUs pursuant to this Agreement is subject
in all respects to the more detailed provisions of the Plan.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

-4-

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all effective as of the date first above written.

 

PATTERSON-UTI ENERGY, INC.:

 

 

By:

 

Name:

 

Title:

 

 

 

 

RECIPIENT:

 

 

 

 

 

[Name]

 

Address:

 

 

 

 

 

Facsimile No.:

 

 

5

 